Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 23, after a reasonable search examiner could not find a reference or series of references that could be reasonably combined that disclosed a virtual reality simulation method, the method comprising: generating a virtual reality environment including a virtual player in a setting; receiving projectile data indicative of movement of a projectile launched by a player in a live-action sequence;
based on the projectile data, identifying a first trajectory of the projectile; manipulating the first trajectory using one or more parameters to determine a second trajectory, wherein manipulating the first trajectory includes changing a parameter of the projectile data that affects an estimated drag force on the projectile, wherein the second trajectory accounts for the affected estimated drag force, and wherein manipulating the first trajectory further includes interpolating between different paths for the projectile created using one or more projectile motion equations: and
on a display of the virtual reality environment viewable by a user, displaying a graphical representation of the projectile launched from the virtual player and moving according to the second trajectory.  The closest prior art, Marty, discloses a virtual reality simulation method including displaying a projectile launched by a virtual player where a second trajectory includes the effect of a drag force.  Marty however, fails to disclose interpolating between different paths for the projectile created using one or more projectile motion equations.
Regarding clam 24, after a reasonable search examiner could not find a reference or series of references that taught a virtual reality simulation method, the method comprising: generating a virtual reality environment including a virtual player in a setting; receiving projectile data indicative of movement of a projectile launched by a player in a live-action sequence;
based on the projectile data, identifying a first trajectory of the projectile; manipulating the first trajectory using one or more parameters to determine a second trajectory, wherein manipulating the first trajectory includes changing a parameter of the projectile data based on a difference between the live-action sequence and the setting of the virtual reality environment, and wherein the difference includes including a physical attribute of one or more of a batsman and the virtual player, the physical attribute including one or more of handedness and height and 
on a display of the virtual reality environment viewable by a user, displaying a graphical representation of the projectile launched from the virtual player and moving according to the second trajectory.  The closest prior art, O’Reilly discloses a virtual reality simulation with pitchers and batsman.  O’Reilly fails to disclose where the parameter difference relates to the height and handedness of a batsman.
Regarding clam 26, after a reasonable search examiner could not find a reference or series of references that taught a virtual reality simulation method, the method comprising: generating a virtual reality environment including a virtual player in a setting; receiving projectile data indicative of movement of a projectile launched by a player in a live-action sequence;
based on the projectile data, identifying a first trajectory of the projectile; manipulating the first trajectory using one or more parameters to determine a second trajectory, wherein manipulating the first trajectory includes changing a parameter of the projectile data that affects an estimated drag force on the projectile, the second trajectory accounting for the affected estimated drag force, and wherein manipulating the first trajectory to determine the second trajectory is based on a difference between the live-action sequence and the setting of the virtual reality environment including a difference in a playing surface comprising a condition of the playing surface, the condition including at least a moisture content of the playing surface; and
on a display of the virtual reality environment viewable by a user, displaying a graphical representation of the projectile launched from the virtual player and moving according to the second trajectory.  The closest prior art, Marty, fails to disclose the condition includes a moisture content of the playing surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715